Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 1 of 20 PageID #: 6780



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD., a
Chinese corporation, and FUTUREWEI
TECHNOLOGIES, INC., a Texas corporation,

            Plaintiffs,                    The Honorable Amos L. Mazzant, III

      vs.                                  Civil Action No. 4:17-cv-00893 ALM

YIREN RONNIE HUANG, an individual, and     FILED UNDER SEAL
CNEX LABS, INC., a Delaware corporation,

            Defendants.


 DEFENDANTS' MOTION TO RECONSIDER DENIAL OF DEFENDANTS’ REQUEST
      TO COMPEL PLAINTIFFS TO PRODUCE DOCUMENTS RELATED TO
     HUAWEI_TX_0001452 AND HUAWEI_TX_0001453 AND CNEX RELATED
      COMMUNICATIONS WITH THE CHINESE GOVERNMENT (DKT. 168)




DEFENDANTS' MOTION TO RECONSIDER
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 2 of 20 PageID #: 6781



                                              TABLE OF CONTENTS
                                                                                                                                  Page

I.     INTRODUCTION ...............................................................................................................1
II.    FACTUAL BACKGROUND ..............................................................................................2
       A.        HUAWEI_TX_ 0001452 and HUAWEI _TX_0001453 .........................................2
       B.        Communications with the Chinese Government Concerning CNEX ......................5
III.   DEFENDANTS’ EFFORTS TO OBTAIN DOCUMENTS THROUGH THE
       DISCOVERY PROCESS ....................................................................................................7
IV.    LEGAL STANDARD ..........................................................................................................8
V.     ARGUMENT .......................................................................................................................8
       A.        Documents and Deposition Testimony Relating to the Actions Referenced
                 in HUAWEI_TX_0001452 and HUAWEI_TX_0001453 Are Highly
                 Relevant to the Claims and Defenses in this Action. ...............................................9
       B.        Documents and Deposition Testimony Relating to Plaintiffs’
                 Communications with the Chinese Government Are Also Relevant and
                 Discoverable. .........................................................................................................12
       C.        Requiring Plaintiffs to Produce All Documents and a 30(b)(6) Witness
                 Regarding the Actions Referenced in HUAWEI_TX_0001452 And
                 HUAWEI_TX_0001453 And Their Communications With the Chinese
                 Government Is Not Unduly Burdensome. .............................................................13
VI.    CONCLUSION ..................................................................................................................15




DEFENDANTS' MOTION TO RECONSIDER                                                                                                   Page | i
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 3 of 20 PageID #: 6782




                                                  TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

                                                          FEDERAL CASES

Brown v. Miss. Valley State Univ.,
   311 F.3d 328 (5th Cir. 2002) ...............................................................................................8, 15

Hussey v. State Farm Lloyds Ins. Co.,
   216 F.R.D. 591 (E.D. Tex. 2003).............................................................................................14

Quintel Tech., Ltd. v. Huawei Techs. USA, Inc.,
   No. 4:15-cv-307, 2018 WL 460227 (E.D. Tex. Jan. 18, 2018) ...............................................10

Robroy Indus.—Texas, LLC v. Thomas & Betts Corp.,
   No. 2:15-cv-512-WCB, 2017 WL 319064 (E.D. Tex. Jan. 23, 2017) .....................................14

Waterman v. McKinney Indep. Sch. Dist.,
   No. 4:13-CV-170, 2014 WL 12607850 (E.D. Tex. Mar. 5, 2014) ............................................8

                                                      FEDERAL STATUTES

Pub. L. 115-91, 131 Stat. 1283, 1762 ..............................................................................................6

                                       FEDERAL RULES AND REGULATIONS

Federal Rule of Civil Procedure 59(e) .............................................................................................8

                                                                   OTHER

https://money.cnn.com/2018/02/14/technology/huawei-intelligence-
    chiefs/index.html (last accessed Jan. 3, 2019) ...........................................................................6

https://www.cbsnews.com/news/60-minutes-2012-report-on-huawei/ (60 Minutes
    segment on Huawei that re-aired in December 2018) (last accessed on Jan. 3,
    2019) ..........................................................................................................................................5

https://www.nytimes.com/2018/12/05/business/huawei-cfo-arrest-canada-
    extradition.html ..........................................................................................................................5




DEFENDANTS' MOTION TO RECONSIDER                                                                                                             Page | ii
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 4 of 20 PageID #: 6783



I.      INTRODUCTION

        During the December 17 telephonic hearing, Defendants asked the Court to compel

Plaintiffs to search for and produce all documents related to two of the documents Plaintiffs have

produced in discovery from the files of their employee




                              12/17/18 Tr. at 5:4-12; Exs. A, B (emphases added).1 These

documents, along with their certified translations, are attached as Exhibits A and B to this

motion. Plaintiffs further asked the Court, in support of its RICO and conspiracy counterclaims,

to compel Plaintiffs to search for and produce all documents relating to their communications

with the Chinese government relating to CNEX. 12/17/18 Tr. at 14:10-14.

        Although Defendants’ requests were denied during that telephonic hearing, the Court

specifically allowed Defendants to file a motion for reconsideration so that Defendants can “put

[its request] in writing” and the Court can “reanalyze [Defendants’ request] and look at it all in a

more deliberative process.” 12/17/18 Tr. at 13:20-24 (regarding Defendants’ requests related to

Exhibits A and B); see also id. at 20:17-24 (regarding Defendants’ request for communications

between Plaintiffs and the Chinese government regarding CNEX). Given the critical

importance of these documents to Defendants’ counterclaims and affirmative defenses,

Defendants respectfully request the Court to order Plaintiffs to (1) search for and produce from

the files of            all documents regarding CNEX; (2) conduct a reasonable investigation

into Exhibits A and B and produce relevant documents related to the issues concerning CNEX
1
 All exhibits cited herein refer to exhibits attached to the Declaration of Jeffrey Lau in Support
of Defendants’ Motion to Reconsider Denial of Defendants’ Request to Compel Plaintiffs to
Produce Documents Related to HUAWEI_TX_0001452 and HUAWEI_TX_0001453 and
CNEX Related Communications with the Chinese Government (Dkt. 168) (“Lau Decl.”).


DEFENDANTS' MOTION TO RECONSIDER                                                                Page | 1
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 5 of 20 PageID #: 6784



described in these documents; and (3) produce their documents relating to communications with

the Chinese government concerning CNEX. Defendants further request that the Court permit

Defendants to take 30(b)(6) deposition testimony on the topics raised in these documents and

relating to those communications. See Ex. D at Topics 64, 65 (topics related to Exhibits A and

B) & Topics 1, 31, 105, 106, 112 (topics related to Huawei’s connections to the Chinese

Communist Party and Chinese government).

II.    FACTUAL BACKGROUND

       A.        HUAWEI_TX_ 0001452 and HUAWEI _TX_0001453

       The Court has already concluded that documents relating to



                                                , are relevant. 12/3/18 Hearing Tr. at 21:4-6



24:14-17

            . The documents at issue here discuss these very topics.




2
 Hangzhou Arm Technology Co., Ltd is CNEX’s wholly owned subsidiary based in China.
Amended Counterclaims (Dkt. 132) at ¶ 48. For purposes of this motion, “CNEX” refers to both
CNEX Labs as well as its Chinese subsidiary, Hangzhou Arm Technology Co., Ltd.



DEFENDANTS' MOTION TO RECONSIDER                                                                Page | 2
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 6 of 20 PageID #: 6785




DEFENDANTS' MOTION TO RECONSIDER                                         Page | 3
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 7 of 20 PageID #: 6786




DEFENDANTS' MOTION TO RECONSIDER                                         Page | 4
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 8 of 20 PageID #: 6787




       Defendants lack even the most basic information surrounding the PowerPoint

presentations, as they were produced as standalone documents without any context as to who

prepared them, what information they were based on, why they were prepared, and how they

were used at Huawei. Lau Decl. ¶ 5. While Defendants intend to ask questions about these

presentations in connection with upcoming depositions of Huawei witnesses, Plaintiffs must be

ordered to produce all documents relating to their preparation and use to make these depositions

meaningful. In addition, Defendants must be permitted to take 30(b)(6) deposition testimony

concerning Huawei’s                                                               (Ex. D at

Topic 64) and Huawei’s                                                     (id. at Topic 65).

       B.      Communications with the Chinese Government Concerning CNEX

       As discussed in Paragraphs 54-63 of Defendants’ Amended Counterclaims, the U.S.

Government has made a number of key findings relating to Huawei and its disregard for the

intellectual property of U.S. companies, like CNEX.3 Specifically:


3
  The U.S. Government’s efforts to combat Huawei’s illicit efforts are front page news on an
almost daily basis. See, e.g., https://www.nytimes.com/2018/12/05/business/huawei-cfo-arrest-
canada-extradition.html (article describing arrest of Huawei C.F.O. in Canada for extradition to
the U.S.) (last accessed on Jan. 3, 2019); https://www.cbsnews.com/news/60-minutes-2012-
report-on-huawei/ (60 Minutes segment on Huawei that re-aired in December 2018) (last
accessed on Jan. 3, 2019).



DEFENDANTS' MOTION TO RECONSIDER                                                                Page | 5
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 9 of 20 PageID #: 6788



•   The House Permanent Select Committee on Intelligence (“HPSCI”) found that Huawei
    cannot be trusted to be free of foreign state influence and thus poses a security threat to the
    United States and its systems; (Ex. G at vi-vii, 45;

•   Huawei admitted to the HPSCI that the Chinese Communist Party maintains a Party
    Committee within Huawei, and that experts in Chinese political economy agree that the
    Chinese Communist Party exerts influence, pressure, and monitoring of Huawei’s activities
    through these Party Committees (Id. at 22-24);

•   The HPSCI found that Huawei exhibits a pattern of disregard for the intellectual property
    rights of American companies, and that several former Huawei employees said that Huawei
    was known to purposefully use patented material of other companies (Id. at 31-32);

•   Congress barred the Department of Defense from using Huawei equipment or services for
    certain programs as a result of their concern of Chinese corporate espionage (see Pub. L.
    115-91, 131 Stat. 1283, 1762 at Sec. 1656);

•   The FBI, CIA, and NSA have all testified before Congress in 2018 that Huawei and its
    commercial products pose a security threat to U.S. citizens (see
    https://money.cnn.com/2018/02/14/technology/huawei-intelligence-chiefs/index.html (last
    accessed Jan. 3, 2019); and

•   In June 2018, the White House Office of Trade and Manufacturing Policy issued a report
    entitled “How China’s Economic Aggression Threatens the Technologies and Intellectual
    Property of the United States and the World.” Ex. H. In this report, the White House
    focused on “how China seeks to acquire technologies and intellectual property and capture
    industries of the future” by state-sponsored IP theft, placement of “non-traditional
    information collectors” at universities, national laboratories, and other centers of innovation,
    and “talent recruitment of business, finance, science and technology experts.” Huawei was
    one such Chinese company singled out in the report as a “non-traditional information
    collector.” (Id at 2, 14-15.)

These findings and reports show that the U.S. Government has determined that Huawei has a

documented and extensive history of working with Chinese governmental entities to steal

technology from American companies—just like CNEX. Id. Indeed, the tactics discussed above

are strikingly similar to



                                                        . They are also consistent with Huawei’s

use of a state-controlled university, Xiamen University, as a means of funneling CNEX’s

confidential and proprietary information to Huawei. Plaintiffs should therefore be ordered to


DEFENDANTS' MOTION TO RECONSIDER                                                                 Page | 6
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 10 of 20 PageID #: 6789



 produce all documents relating to their communications with the Chinese government

 concerning CNEX. In addition, Defendants must be permitted to take 30(b)(6) deposition

 testimony concerning Huawei’s communications with the Chinese government concerning

 CNEX. Ex. D at Topics 1, 31, 105, 106, 112.

 III.   DEFENDANTS’ EFFORTS TO OBTAIN DOCUMENTS THROUGH THE
        DISCOVERY PROCESS

        After filing their counterclaims (Dkt. 127), Defendants have sought production of

 documents regarding to the preparation and use of HUAWEI_TX_0001452 and

 HUAWEI_TX_0001453 as well as Huawei’s communications with the Chinese government

 concerning CNEX, but Plaintiffs have refused to produce them. Ex. I at 2; Ex J at 3-4; Ex. K at

 3-4; Lau Decl. ¶ 15. After reaching an impasse through extensive meet and confer efforts,

 Defendants initially sought to raise these issues during the December 3 telephonic hearing.4 Due

 to time constraints, however, these issues were not raised until the December 17 hearing. As

 noted above, although the Court denied Defendants’ request for all documents relating to

 HUAWEI_TX_0001452 and HUAWEI_TX_0001453 and Huawei’s communications with the

 Chinese government concerning CNEX during this December 17 hearing, the Court also

 specifically allowed Defendants to file a motion for reconsideration on these requests. 12/17/18

 Tr. at 13:20-24, 20:17-24.




 4
  During this hearing, Plaintiffs agreed to produce documents they had been improperly
 withholding that related to Plaintiffs’ communications with a state-sponsored university (Xiamen
 University) through which Huawei illicitly obtained information about proprietary and
 confidential CNEX technology by inducing Xiamen to violate its non-disclosure agreement with
 CNEX. 12/3/18 Tr. at 24:14-24.



 DEFENDANTS' MOTION TO RECONSIDER                                                            Page | 7
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 11 of 20 PageID #: 6790



 IV.    LEGAL STANDARD

        Motions for reconsideration that are filed within 28 days of the judgment or order of

 which the party complains is considered a Federal Rule of Civil Procedure 59(e) motion.

 Waterman v. McKinney Indep. Sch. Dist., No. 4:13-CV-170, 2014 WL 12607850, at *2 (E.D.

 Tex. Mar. 5, 2014). Rule 59(e) allows a party to “correct manifest errors of law or fact,” “to

 present newly discovered evidence,” or to seek relief when there has been an “intervening

 change in the controlling law.” Id. (internal quotations and citations omitted).

 V.     ARGUMENT

        The documents that are the subject of this motion demonstrate Plaintiffs have been

 engaged in a pattern of illicit activity over a number of years in an effort to learn and use

 CNEX’s technology and to disrupt CNEX’s business

                      As discussed above, these are the same types of tactics the U.S. Government

 has determined Huawei has been engaged in over the years in spying on and stealing from U.S.

 technology companies.

        The Court has afforded Plaintiffs full discovery in this action—including document

 discovery and inspection of Defendants’ source code. See, e.g., 9/26/18 Tr.at 44:9-50:18; Dkt.

 107 at 7-9; Dkt. 136 at 16-20. Defendants must be afforded the same opportunities to uncover

 the extent of Plaintiffs’ misconduct, which bears directly on a number of Defendants’

 counterclaims and defenses, as well as the parties’ pending summary judgment motions. It

 would in fact be fundamentally unfair and constitute a manifest error of law to not allow

 Defendants this discovery—including basic document discovery of clearly relevant documents.

 See, e.g., Brown v. Miss. Valley State Univ., 311 F.3d 328, 333-34 (5th Cir. 2002) (District Court

 committed reversible error when it denied party a full and fair opportunity to discover

 information essential to its opposition to summary judgment).


 DEFENDANTS' MOTION TO RECONSIDER                                                                 Page | 8
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 12 of 20 PageID #: 6791



        A.      Documents and Deposition Testimony Relating to the Actions Referenced in
                HUAWEI_TX_0001452 and HUAWEI_TX_0001453 Are Highly Relevant to
                the Claims and Defenses in this Action.




                                                              are highly relevant to Defendants’

 counterclaims (such as trade secret misappropriation, RICO violations, conspiracy and unfair

 competition), as well as Defendants’ affirmative defenses (such as waiver, unclean hands, laches

 and statute of limitations). For example, after the metadata indicates that

 HUAWEI_TX_0001452 and HUAWEI_TX_0001453 were created, Huawei engaged in a series

 of actions in 2015 and 2016 in which they lured CNEX into disclosing aspects of its technology

 to Huawei under false pretenses. This includes inviting CNEX to present to Huawei in 2015

 where Mr. Huang and another one of CNEX’s founders were misled into presenting a

 PowerPoint presentation marked “proprietary and confidential” under what they believed was

 genuine interest from Huawei in becoming a CNEX customer. Ex. L (PowerPoint presentation

 CNEX’s founders gave at Huawei’s Cadence forum); see also Amended Counterclaims (Dkt.

 132) at ¶ 43. And, it coincides with when another of Huawei’s engineers (Keji Huang) initiated

 a series of conversations and meetings in which he pumped CNEX for still more technical

 information, again under the false premise that Huawei was genuinely interested in becoming a

 DEFENDANTS' MOTION TO RECONSIDER                                                             Page | 9
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 13 of 20 PageID #: 6792



 customer. Ex. M (

      ); see Amended Counterclaims (Dkt. 132) at ¶ 44.




       .5 See Amended Counterclaims (Dkt. 132) ¶¶ 50-52.




                                           . Plaintiffs have accused Defendant Ronnie Huang of

 breaching a non-solicit clause in an employment agreement and has further accused Defendants

 of using former Huawei employees to steal Plaintiffs’ trade secrets and confidential information.

 Yet, documents demonstrating Huawei’s awareness of these facts

                                                are key evidence to Defendants’ statute of

 limitations, waiver, estoppel, and unclean hands defenses. Huawei admits in

 HUAWEI_TX_0001452 (Exhibit A) that

                                     —a clear indication of damages to CNEX. Ex. A (emphasis


 5
   Plaintiffs contend that CNEX has not taken reasonable measures to protect its confidential
 information in connection with the disclosures discussed in this paragraph as a way to sweep its
 stealing of CNEX’s technology under the rug. The reasonableness of CNEX’s efforts to protect
 its trade secrets however, is a fact issue for the jury. See Quintel Tech., Ltd. v. Huawei Techs.
 USA, Inc., No. 4:15-cv-307, 2018 WL 460227, at *4-5 (E.D. Tex. Jan. 18, 2018). However,
 even assuming arguendo that CNEX did not take reasonable measures to protect its trade secrets,
 discovery regarding the facts and circumstances around Exhibit A and B is still relevant to
 Defendants’ affirmative claims (such as unfair competition) and affirmative defenses (such as
 unclean hands, estoppel and statute of limitations) as part of Plaintiffs’ course of conduct on
 which Defendants must be afforded discovery.



 DEFENDANTS' MOTION TO RECONSIDER                                                            Page | 10
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 14 of 20 PageID #: 6793



 added). Moreover, Defendants have recently learned through discovery that




                                                               See Exs. N & O

                                                                              Discovery into



                                                              will likely reveal the absence of any

 damages Plaintiffs suffered and the true motive behind Plaintiffs’ subsequent about-face—that

 Plaintiffs realized CNEX was developing innovative new technology that Huawei wanted to

 learn and steal.

                                                                                        are also

 highly relevant to Defendants’ damages claims and defenses. While CNEX is a small start-up

 company located half way around the world from Huawei, it is apparent that

                                               —never suggesting that CNEX’s technology is

 stolen from Huawei until leveling those false accusations many years later when it filed this

 lawsuit in December 2017 in what is the final step in Huawei’s long-held and well-developed

 plan to disrupt CNEX and drive it out of business. Defendants must be afforded full discovery

 relating to these documents and

        Notably, because Plaintiffs have refused to produce additional documents relating to the



                                                           ordering production of documents

 relating to these documents is likely to lead to the discovery of additional relevant evidence. The

 Huawei employee listed as the custodian of these documents                  was not included in




 DEFENDANTS' MOTION TO RECONSIDER                                                              Page | 11
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 15 of 20 PageID #: 6794



 Defendants’ initial batch of email custodians, nor was he identified on Plaintiffs’ initial

 disclosures as a person with relevant knowledge of the claims and defenses in this

 action. Indeed, Plaintiffs’ initial disclosures served on March 12, 2018 did not identify a single

 one of Plaintiffs’ witnesses. In their supplemental initial disclosures served on November 30,

 2018, Plaintiffs for the first time identified                                                     as

 having relevant knowledge to the claims and defenses in this action.6 Ex. E. Plaintiffs should

 not be rewarded for their attempts to the hide the ball and delay providing discovery in this

 action.

           B.     Documents and Deposition Testimony Relating to Plaintiffs’
                  Communications with the Chinese Government Are Also Relevant and
                  Discoverable.

           As explained above, the U.S. Government has made a number of findings showing that

 Huawei and the Chinese government have for years been working together to steal technology

 from American companies, like CNEX. See supra, § II.B. And Defendants have alleged in their

 Amended Counterclaims that Huawei’s efforts to steal CNEX’s technology is part this

 collaboration between Huawei and the Chinese government. Amended Counterclaims (Dkt.

 132) ¶¶ 1-4, 53-54. The limited discovery produced in this case thus far substantiates and is

 shockingly consistent with the U.S. Government’s findings. As a consequence, communications

 between Huawei and the Chinese government regarding CNEX are thus directly relevant to the

 factual allegations in Defendants’ counterclaims.

           Plaintiffs’ relationship with the Chinese government is also relevant to Defendants’

 conspiracy and RICO claims and Defendants’ affirmative defenses. For example, the Amended


 6
  Defendants’ motion to require Plaintiffs to produce email communications from additional
 custodians using a set of targeted search terms remains pending. See Dkt. 146.



 DEFENDANTS' MOTION TO RECONSIDER                                                                 Page | 12
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 16 of 20 PageID #: 6795



 Counterclaims allege that Huawei and entities of the Chinese government have conspired

 together to steal CNEX’s technology. Amended Counterclaims (Dkt. 132) ¶¶ 122, 130, 140,

 147, 148, 150, 157, 161, 168. The Amended Counterclaims identify at least one such

 government controlled entity, Xiamen University. Id. at ¶¶ 50-52. Defendants further allege that

 entities of the Chinese government form an “enterprise” in Defendants’ RICO claims. Id. at ¶¶

 50-52, 122, 130, 147, 148, 150, 161. Defendants have also pled the defenses of unclean hands

 and estoppel, which are based in part on Huawei’s ties to the Chinese government. Id. at pp. 76-

 78. Communications between Huawei and the Chinese government regarding CNEX would tend

 to prove (or disprove) Defendants’ allegations and defenses, and are therefore relevant to

 Defendants’ counterclaims and must be produced.

        C.      Requiring Plaintiffs to Produce All Documents and a 30(b)(6) Witness
                Regarding the Actions Referenced in HUAWEI_TX_0001452 And
                HUAWEI_TX_0001453 And Their Communications With the Chinese
                Government Is Not Unduly Burdensome.

        While Plaintiffs have complained in conclusory fashion about the burden of having to

 search for additional documents—including referencing their 180,000 employees—it is

 Plaintiffs’ burden to show that it would be unduly burdensome to have to search for and produce

 documents relating to their knowledge and awareness of CNEX’s technology and their attempts

 to harm CNEX as reflected in these documents. It is also Plaintiffs’ burden to show that it would

 be unduly burdensome to have to search for and produce documents relating to their

 communications with the Chinese government concerning CNEX. They have not done so to

 date, nor can they do so. As discussed above, HUAWEI_TX_0001452 and

 HUAWEI_TX_0001453 were produced                                                        and

 Plaintiffs can easily determine who was involved in the preparation of these documents and the

 conduct described in the documents. Given the significant length of time Defendants have been



 DEFENDANTS' MOTION TO RECONSIDER                                                             Page | 13
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 17 of 20 PageID #: 6796



 raising these documents, they quite likely already know—and are merely crying “burden” to try

 to avoid producing critical discovery that is directly relevant to Defendants’ claims and defenses.

 With respect to Huawei’s communications with the Chinese government concerning CNEX,

 there cannot possibly be that many employees and/or documents raised by this request. As

 discussed above, CNEX is a small start-up company located half way around the world from

 Huawei. Moreover, Plaintiffs must demonstrate that having to search for and produce these

 documents is unduly burdensome. These highly relevant documents apparently relate to only a

 handful of individuals. Accordingly, there is no undue burden here. See, e.g., Robroy Indus.—

 Texas, LLC v. Thomas & Betts Corp., No. 2:15-cv-512-WCB, 2017 WL 319064, at *3-4 (E.D.

 Tex. Jan. 23, 2017) (denying motion for protective order where party seeking protective order

 did not submit any evidence for its assertion that the document requests would pose an undue

 burden); Hussey v. State Farm Lloyds Ins. Co., 216 F.R.D. 591, 595-96 (E.D. Tex. 2003)

 (ordering production of documents where party resisting production provided only conclusory

 statements that the discovery would cause an undue burden).

        Plaintiffs should therefore be ordered to search for and produce these documents

 immediately and produce a witness to provide testimony in response to Defendants’ 30(b)(6)

 deposition topics on these issues. The parties are still producing documents, and it took

 Plaintiffs only three weeks to produce all documents regarding Huawei’s communications with

 Xiamen University after agreeing to do so at the December 3 discovery hearing. Moreover,

 Plaintiffs have known about these documents for months and have engaged in a pattern of

 stonewalling Defendants’ discovery efforts. The parties have yet to take a single deposition, as

 Plaintiffs have been taking advantage of the need for lead counsel meet-and-confers and the

 Court’s busy schedule. Defendants must be afforded the opportunity to obtain this key document




 DEFENDANTS' MOTION TO RECONSIDER                                                             Page | 14
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 18 of 20 PageID #: 6797



 discovery now, which is highly relevant to their claims and defenses. For the Court to continue

 to deny Defendants discovery of these highly relevant docs would be clear error and

 fundamentally unfair. See, e.g., Brown, 311 F.3d at 333-34.

 VI.      CONCLUSION

          For the foregoing reasons, the Court should order Plaintiffs to:

       1) search for and produce from the files of             all documents regarding CNEX;

       2) conduct a reasonable investigation regarding HUAWEI_TX_0001452 and

          HUAWEI_TX_0001453:

          a)

                                                         and, if so, search for and produce all

               documents related to CNEX from these other employees’ files; and

          b) to produce all documents relating to or referencing the creation of

               HUAWEI_TX_0001452 or HUAWEI_TX_0001453, documents relating to or

               referencing any actions taken (or attempted to be taken)                              as

               described in these documents, and documents created after either of these documents

               that discuss whether and to what extent

               were implemented, including all documents



                                ;

       3) search for and produce all documents relating to their communications with the Chinese

          government concerning CNEX; and

       4) permit Defendants to take 30(b)(6) deposition testimony (1) on the topics contained in

          Defendants’ 30(b)(6) notice to Plaintiffs regarding in Exhibits A and B and (2)

          concerning their contacts with the Chinese government.

 DEFENDANTS' MOTION TO RECONSIDER                                                                 Page | 15
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 19 of 20 PageID #: 6798




 DATED: January 4, 2019                 Respectfully submitted

                                        /s/ Deron R. Dacus
                                        Stephanie P. Skaff (admitted pro hac vice)
                                        Jeffrey M. Fisher (admitted pro hac vice)
                                        Farella Braun + Martel LLP
                                        235 Montgomery Street, 17th Floor
                                        San Francisco, California 94104
                                        Telephone: (415) 954-4400
                                        Fax: (415) 954-4480
                                        sskaff@fbm.com
                                        jfisher@fbm.com

                                        Deron R. Dacus
                                        Email: ddacus@dacusfirm.com
                                        THE DACUS FIRM, PC
                                        821 ESE Loop 323, Suite 430
                                        Tyler, TX 75701
                                        Telephone: 903.705.1117
                                        Facsimile: 903.581.2543

                                        Attorneys for Defendants YIREN RONNIE
                                        HUANG and CNEX LABS, INC.




 DEFENDANTS' MOTION TO RECONSIDER                                                Page | 16
Case 4:17-cv-00893-ALM Document 176 Filed 01/04/19 Page 20 of 20 PageID #: 6799



                              CERTIFICATE OF CONFERENCE

 The undersigned hereby certify that (1) that counsel has complied with the meet and

 confer requirement in Local Rule CV-7(h); and (2) the above-referenced motion is opposed.

                                              /s/ Jeffrey Mark Fisher
                                              Jeffrey Mark Fisher

                                              /s/ Deron R. Dacus
                                              Deron R. Dacus


                   CERTIFICATE OF AUTHORIZATION TO SEAL

        Pursuant to Local Rule CV-5, the undersigned counsel hereby certifies that authorization

 for filing under seal has been previously granted by the Court in the Protective Order (Dkt. 118)

 entered in this case on October 2, 2018.


                                                   /s/ Jeffrey Mark Fisher
                                                   Jeffrey Mark Fisher

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a redacted copy of this document via the

 Court’s CM/ECF system per Local Rule CV-5(a)(3) and with an unredacted copy via electronic

 mail on January 4, 2019.

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus




 DEFENDANTS' MOTION TO RECONSIDER                                                            Page | 17
